FILED
                             NOT FOR PUBLICATION                             JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HONGLIANG LIANG,                                 No. 12-70418

               Petitioner,                       Agency No. A099-043-103

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Hongliang Liang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancies regarding Liang’s injuries, his manager’s attempt to

bribe him, and the bribe his manager paid police. See id. at 1048 (adverse

credibility determination supported under “the totality of circumstances”). Liang’s

explanations do not compel the opposite result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Liang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Liang’s CAT claim also fails because it is based on the same testimony

found not credible, and Liang does not point to any other evidence in the record

that compels the conclusion it is more likely than not he would be tortured if

returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                      12-70418